Dismissed and Memorandum Opinion filed September 15, 2005








Dismissed and Memorandum Opinion filed September 15,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00210-CV
____________
 
SPEC'S FAMILY
PARTNERS, LTD, Appellant
 
V.
 
SPRING BRANCH
INDEPENDENT SCHOOL DISTRICT, ET AL., Appellees
 

 
On Appeal from the
189th District Court
 Harris County, Texas
Trial Court Cause No.  02‑16754A
 

 
M E M O R A N D U M   O P I N I O N
On September 7, 2005, the parties filed a joint motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 15, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.